State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 83 SSM 19
 The People &c.,
         Respondent,
      v.
 Thomas Timko,
         Appellant.




 Submitted by Michael S. Pollok, for appellant.
 Submitted by Brian R. Pouliot, for respondent.




 MEMORANDUM:

        The order of the Appellate Term should be reversed and the accusatory instrument

 dismissed.

        As the People concede, the accusatory instrument was legally insufficient. The

 allegations in the factual part of the instrument and in the supporting depositions did not


                                             -1-
                                          -2-                               SSM No. 19

provide reasonable cause to believe that defendant communicated “a threat to cause

physical harm to, or unlawful harm to the property of, [the complainant], or a member of

such person’s same family or household” (Penal Law § 240.30 [1] [a], as amended by L

2014, ch 188, § 1; see generally People v Golb, 23 NY3d 455, 466-468 [2014]).


On review of submissions pursuant to section 500.11 of the Rules, order reversed and
accusatory instrument dismissed, in a memorandum. Chief Judge DiFiore and Judges
Rivera, Fahey, Garcia, Wilson, Singas and Cannataro concur.

Decided October 7, 2021




                                          -2-